DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
Status
Claim(s) 1, 6 and 7 have been amended, Claim(s) 14 have been added; Claim(s) 1-14 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary:
The amendments overcome previous rejection(s) under 35 USC 102(a)(1), therefore the Examiner has entered new ground(s) of rejection under 35 USC 103 as necessitated by the amendments.
The Applicant’s arguments are moot and do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al (US 2011/0208646 A1), hereafter “McMaster”,  in view of Balasubramanian et al (US 2017/0178172 A1), hereinafter “Balasubramanian”, further in view of Fukushima et al (JP 2002329144 A), hereinafter “Fukushima”. 

	Claim 1: McMaster discloses, A benefit selection apparatus, comprising at least one processor (0024, 0026, processor) configured to: calculate, based on information on a travelled route of a vehicle used by a user and on traffic congestion information of at least the travelled route (0034-0036, uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion), a congested travel record of the vehicle in a congested section of the travelled route, and select a benefit corresponding to the congested travel record as a benefit awarded to the user (0043, provides motorists with credit/cash rewards for driving along particular routes, according to traffic congestion levels and calculate potential credit/cash rewards, see also 0056, detects completion of the route/trip when the driver reaches the destination and/or parks the vehicle, and forwards a record of the trip to the driver's account, and then calculates and credits driver's account for trip/route(s) taken).
	McMaster discloses, including identify when the vehicle travelled and on which road the vehicle travelled, and compare when the vehicle travelled and on which road the vehicle travelled with the congestion section (0032, current traffic/location data and historical traffic/location data and applies these levels of correlation to historical congestion data and historical route efficiency data to determine the current measurements for congestion data and route efficiency data), although McMaster 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine determining historical traffic behavior including a traffic congestion occurrence time with the travel record of McMaster in order to determine an discount for a user based on a when the traffic congestion occurred.
	It appears the McMaster in view of Balasubramanian may not explicitly disclose where the travel record includes an alleviation time, Fukushima, however teaches a system and method for determining a usage fee (and discount) according to the quality of transportation service provided, where the quality of the service is based on a ratio of the total congestion time to the total traveling time (the total congestion time is calculated based on partial congestion times) see Fukushima at 0021-0023. The Examiner understands that the alleviation time is the amount of time in the congested section. The Examiner finds determining a transportation usage fee (and discount) based on the amount of time traveling in a congested section to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.

	
	Claim 2: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 1, further comprising a transmission module configured to transmit details of the benefit selected by the at least one processor to the user (0025, 0033, 0047-0048, forwards route congestion data, route cash efficiency/reward data and route energy efficiency/data to navigation device, provides indication of the route costs and/or gains/benefits on the computerized map and/or within the driver's respective account).

	Claim 3: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 1, it appears that McMaster may not 

	Claim 5: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 1, wherein the congested travel record is at least one of a congested travelled distance and a congested travelled time of the vehicle in the congested section (McMaster at 0043-0044, credit per unit distance for particular routes, time expenditure/efficiency of a particular route, INVT utility 110 provides a motorist with credit/cash rewards according to one or more of: (a) a quantity of route options; (b) congestion levels of respective routes; and (c) route distance).

	Claim 6: McMaster in view of Balasubramanian and Fukushima discloses, A method for selecting a benefit, comprising: calculating, based on information on a travelled route of a vehicle used by a user and on traffic congestion information of at least the travelled route, a congested travel record of the vehicle in a congested section of the travelled route (McMaster at 0024, 0026, processor, 0034-0036, uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion); 

	McMaster discloses, including identifying when the vehicle travelled and on which road the vehicle travelled, and comparing when the vehicle travelled and on which road the vehicle travelled with the congestion section (0032, current traffic/location data and historical traffic/location data and applies these levels of correlation to historical congestion data and historical route efficiency data to determine the current measurements for congestion data and route efficiency data), although McMaster implies a traffic congestion occurrence time (see at least McMaster at 0051), it appears that McMaster may not explicitly disclose that the travel record includes a traffic congestion occurrence time and alleviation time; Balasubramanian, however teaches determining historical traffic behavior including a traffic congestion occurrence time (see Balasubramanian at 0042). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine determining historical traffic behavior including a traffic congestion occurrence time with the travel record of McMaster in order to determine an discount for a user based on a when the traffic congestion occurred.
	It appears the McMaster in view of Balasubramanian may not explicitly disclose where the travel record includes an alleviation time, Fukushima, however teaches a 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of determining a usage fee and corresponding discount based on a congested travel occurrence time of Fukushima with the system and method of rewarding a driver based on a congested travel route of McMaster in view of Balasubramanian to determine a discount based on the travel record where the travel record includes including identifying when the vehicle travelled and on which road the vehicle travelled, and comparing when the vehicle travelled and on which road the vehicle travelled with a traffic congestion occurrence time, the congestion section, and a traffic congestion alleviation time in order to provide a price system that the user is satisfied with (Fukushima at 0024).


	 and a display configured to receive and display details of a benefit corresponding to a congested travel record that is at least one of a congested travelled distance and a congested travelled time of the vehicle traveling in a congested section (0025, 0033, 0047-0048, forwards route congestion data, route cash efficiency/reward data and route energy efficiency/data to navigation device 133, provides indication of the route costs and/or gains/benefits on the computerized map and/or within the driver's respective account, 0043, 0044, credit per unit distance for particular routes, time expenditure/efficiency of a particular route),
	 the congested travel record being calculated based on the information on the travelled route and on traffic congestion information of at least the travelled route (0034-0036, uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion, 0043).  
	McMaster discloses, including identifying when the vehicle travelled and on which road the vehicle travelled, and comparing when the vehicle travelled and on 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine determining historical traffic behavior including a traffic congestion occurrence time with the travel record of McMaster in order to determine an discount for a user based on a when the traffic congestion occurred.
	It appears the McMaster in view of Balasubramanian may not explicitly disclose where the travel record includes an alleviation time, Fukushima, however teaches a system and method for determining a usage fee (and discount) according to the quality of transportation service provided, where the quality of the service is based on a ratio of the total congestion time to the total traveling time (the total congestion time is calculated based on partial congestion times) see Fukushima at 0021-0023. The Examiner understands that the alleviation time is the amount of time in the congested section. The Examiner finds determining a transportation usage fee (and discount) 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of determining a usage fee and corresponding discount based on a congested travel occurrence time of Fukushima with the system and method of rewarding a driver based on a congested travel route of McMaster in view of Balasubramanian to determine a discount based on the travel record where the travel record includes including identifying when the vehicle travelled and on which road the vehicle travelled, and comparing when the vehicle travelled and on which road the vehicle travelled with a traffic congestion occurrence time, the congestion section, and a traffic congestion alleviation time in order to provide a price system that the user is satisfied with (Fukushima at 0024).

	Claim 11: McMaster in view of Balasubramanian and Fukushima discloses The benefit selection apparatus according to claim 1, wherein the travelled route includes a plurality of congested sections, and the benefit is set for each of the plurality of congested sections (McMaster at 0034-0037, the system dynamically calculates credit/cash rewards based upon cash/credit reward per unit distance, efficiency levels and/or rank of routes, route segments and/or the overall trip, 0036, INVT utility 110 

	Claim 12: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 11, wherein the benefit is different in at least two of the plurality of congested sections (McMaster at 0034-0037, the system dynamically calculates credit/cash rewards based on based upon cash/credit reward per unit distance, efficiency levels and/or rank of routes, route segments and/or the overall trip, 0036, INVT utility 110 uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion, INVT utility 110 is able to determine correlate speed/acceleration variations of a vehicle, generally associated with higher levels of congestion, 0037, the Examiner understands that the system dynamically calculates a credit/cash reward for each route segment of a trip based on congestion levels, time/energy expenditure, and distance).
	
	Claim 13: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 11, and the discount is different in at least two of the plurality of congested sections (McMaster at 0034-0037, the system dynamically calculates credit/cash rewards based on based upon cash/credit reward per unit distance, efficiency levels and/or rank of routes, route segments and/or the overall trip, 0036, INVT utility 110 uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster in view of Balasubramanian and Fukushima, further in view of Wescott et al (US 20130179243 A1), hereafter “Wescott”.

 Claim 4: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 3, however it appears that McMaster may not explicitly disclose, wherein the discount is set higher as the congested travel record increases, with an upper limit of the discount provided in consideration of the use fee to which the details of the discount are applied, Wescott, however teaches increasing rewards points the more a user spends and limiting the reward points after a threshold spent during a transaction (Wescott at 0053). The Examiner finds increasing the rewards issued to a user for a particular activity to be a known technique. Therefore it would be obvious to incorporate the teachings of McMaster in view of Balasubramanian and Fukushima with Wescott to increase the discount based on the congested travel record and to limit the discount based on the usage fee in order to incentivize the user, according to MPEP 2143(I) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster in view of Citizens Advice, Claim compensation if your flights delayed or cancelled, downloaded from citizensadvice.org 21 January 2021 from https://www.citizensadvice.org.uk/consumer/holiday-cancellations-and-compensation/if-your-flights-delayed-or-cancelled/, dated 28 May 2016 (hereinafter, Citizens Advice). 


	Claim 8: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 1, where McMaster discloses determining a credit/cash reward based on the congestion levels of a route (0034, 0043) it appears that McMaster may not explicitly disclose, wherein the benefit is greater as the congested travel record increases, however Citizens Advice teaches compensating a user for inconveniences experienced due to travel delays or cancellations, where the level of compensation is awarded based on the amount of time delayed and/or the distance travelled (see the table listed at page 2). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify calculating a credit/cash reward based on a level of congestion of McMaster in view of Balasubramanian and Fukushima with increasing the level of compensation awarded based on the amount of time delayed and/or the distance travelled of Citizens Advice, because choosing from a finite number of identified, predictable solutions (there are only two possible options: compensate the 

	Claim 9: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 1, wherein congested travel record is a congested travelled distance (McMaster at 0034-0036, 0043), it appears that McMaster may not explicitly disclose, and the benefit is greater as the congested travelled distance increases, Citizens Advice, however, teaches compensating a user for inconveniences experienced due to travel delays or cancellations, where the level of compensation is awarded based on the amount of time delayed and/or the distance travelled (see the table listed at page 2).
	The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify calculating a credit/cash reward based on a level of congestion of McMaster in view of Balasubramanian and Fukushima with increasing the level of compensation awarded based on the amount of time delayed and/or the distance travelled of Citizens Advice, because choosing from a finite number of identified, predictable solutions (there are only two possible options: compensate the user for selecting a less congested route or compensate the user for the inconveniences or travel delays experienced from having 

	Claim 10: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 1, wherein the congested travel record is a congested travelled time (McMaster at 0036, 0043-0044), it appears that McMaster may not explicitly disclose, and the benefit is greater as the congested travelled time increases.  Citizens Advice, however, teaches compensating a user for inconveniences experienced due to travel delays or cancellations, where the level of compensation is awarded based on the amount of time delayed and/or the distance travelled (see the table listed at page 2). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify calculating a credit/cash reward based on a level of congestion of McMaster with increasing the level of compensation awarded based on the amount of time delayed and/or the distance travelled of Citizens Advice, because choosing from a finite number of identified, predictable solutions (there are only two possible options: compensate the user for selecting a less congested route or compensate the user for the inconveniences or travel delays experienced from having travelled a congested route), with a reasonable expectation of success is “obvious to try”. The expectation of success remains the same for each option, because the user rewarded regardless of the option chosen.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster in view of Balasubramanian and Fukushima, further in view of Barbeau et al (US 10,121,212 B1), hereafter “Barbeau”.

	Claim 14: McMaster in view of Balasubramanian and Fukushima discloses, The benefit selection apparatus according to claim 1, McMaster discloses determining rewards based on the travel record of a user after a trip/route has been completed (see at least 0056), however it appears that the completion of the trip is based on the location of the vehicle or if the vehicle is in park, therefore it appears that McMaster may not explicitly disclose, wherein the at least one processor calculates the congested travel record of the vehicle after receiving a use end message indicating an end time of use of the vehicle by the user, Barbeau, however discloses receiving user input indicating the end of a trip (see Barbeau at Col 8:41-44, Col 11:21-27). The Examiner finds receiving user input to confirm the end of a trip to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the technique of receiving user input confirming the end of a trip of Barbeau with determining a reward based on the travel record of a user after a trip/route has been completed as disclosed by McMaster in view of Balasubramanian and Fukushima in 
	
Response to Amendment
Amendments to the Claim(s) overcome the rejection(s) set forth by the Examiner under 35 USC 102(a)(1), therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments are moot and do not apply to the current rejection. 

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but are moot and do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622